DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the previous rejections. Therefore, the previous rejections have been withdrawn.
Allowable Subject Matter
Claims 1-6 and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6 and 19-22, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “determining, based on the comparison of the in-process resin and the model,  whether the in-process resin is unexpired or expiring based at least on the life cycle of the in- process resin; diluting the in-process resin with a diluting resin, receiving one or more third spectrums from the imaging spectrometer, wherein the one or more third spectrums define at least one absorbance value versus a wavenumber for the diluting resin; determining the at least one peak ratio for the diluting resin based at least in part on the standard peak and the at least one chemical constituent peak identified with the in-process resin; and determining a range of peak ratios for the diluting resin from which to dilute the in- process resin,” in combination with the other claimed limitations.
Regarding claims 23-30, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “generating a life cycle of the in-process resin based at least on an operating range of the at least one peak ratio; comparing the in-process resin and a model using one or more spectrums from the imaging spectrometer; and diluting the in-process resin with a diluting resin…receiving one or more third spectrums from the imaging spectrometer, wherein the one or more third spectrums define at least one absorbance value versus a wavenumber for a diluting resin; and   determining the at least one peak ratio for the diluting resin based at least in part on the standard peak and the at least one chemical constituent peak identified with the in-process resin; and determining a range of peak ratios for the diluting resin from which to dilute the in-process resin,” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, Th, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877